Exhibit 10.4

 



AMENDMENT NO. 3

TO

EMPLOYMENT AGREEMENT

 

This Amendment No. 3 to the Employment Agreement (“Amendment”), dated September
26, 2016, is by and between Drone Aviation Holding Corp., a Nevada corporation
with an address 11651 Central Parkway #118, Jacksonville, FL 32224 (the
“Company”), and Kevin Hess (the “Executive”).

 

WHEREAS, the parties entered into an Employment Agreement on May 18, 2015 (the
“Employment Agreement”); and

 





WHEREAS, the parties entered into an Amended and Restated Employment Agreement
on October 2, 2015 (Hess Amendment No. 1); and

 

WHEREAS, the parties entered into an Amendment No. 2 to Employment Agreement on
April 27, 2016 (Hess Amendment No. 2); and

 

WHEREAS, the parties wish to further amend the Employment Agreement as set forth
below, with the understanding that all other provisions of the Employment
Agreement shall remain unchanged;

 

NOW, THEREFORE, in consideration of the terms and conditions hereinafter set
forth, the parties hereto agree as follows:

 

1. Section 3 of the Employment Agreement- Term of Employment- is hereby extended
from May 18, 2018 to December 31, 2018.

 

2.  The terms and conditions of all other sections of the Employment Agreement
shall remain unchanged and in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this agreement as of the date
first stated above.

 



  DRONE AVIATION HOLDING CORP.         By:   /s/ Kendall W. Carpenter   Name:
Kendall W. Carpenter   Title: Chief Financial Officer         By: /s/ Kevin Hess
  Name: Kevin Hess



 

 

 



 

 